Title: Joseph C. Cabell to James Madison, 20 October 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgewood.
                                
                                20 Oct: 1828.
                            
                        
                        
                        Your favor of 5. inst reached me by the last mail from the North: and I confess, filled me with regret. From
                            your silence I had drawn the inference that you had determined to leave me to pursue my own inclination in regard to your
                            letter of the 18th Sep. and I had made up my mind to encounter the abuse of the presses hostile to your doctrines, for
                            giving publicity to your opinions without express permission from yourself. I thought I saw
                            great benefits to accrue from the publication at this time. But I will conform to your own views upon this subject,
                            sustained by those of Col: Monroe, from whom I received a letter written on the 7th inst. You are doubtless much better
                            judges of this matter than myself. I confess, however, I feel much regret to learn that existing circumstances should
                            prevent an immediate publication. I will take the letter with me to Richmond, and after the contest for the Presidency
                            shall have been decided, make use of it to aid in recalling the misguided people of the South to a correct construction of
                            the Constitution. Accept, I beseech you, my heartfelt thanks for the honor of being made the medium of so important a
                            communication, and the expressions of personal kindness with which you are so good as to favor me; and believe me to be,
                            ever, dear Sir, Most respectfully & truly yours
                        
                        
                        
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    21 Oct: 1828.
						  P. S. I have opened this, to acknowledge the rect. of yours of the 13th. inst. directed to
                            Charlottesville, which has just arrived by the mail from that place. Your wishes shall be complied with. Most resy.
                            & truly yours